787 F.2d 592
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHESTER PATTERSON, Plaintiff-Appellant,v.NOLA SANFORD; D. VERLIN; CHARLES SPRANG, Defendants-Appellees.
85-1907
United States Court of Appeals, Sixth Circuit.
3/12/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  MERRITT, WELLFORD and NELSON, Circuit Judges.


1
This matter is before the Court upon consideration of Patterson's motion for appointment of counsel.


2
A review of the record indicates that the district court dismissed two of the three defendants on August 26, 1985.  Patterson appealed from that order.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Appellate Procedure.  The order appealed is not final and appealable.  Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).  The action against the remaining defendant, Sprang, is still proceeding in the district court; therefore, this Court lacks jurisdiction.  Moody, supra.


3
It is ORDERED that the motion for counsel be denied and the appeal dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.